



Exhibit 10.30


GARDEN LEAVE AND GENERAL RELEASE AGREEMENT
Kaman Corporation, on behalf of itself, its parent corporation, affiliates,
subsidiaries, divisions, and each of their successors and assigns (the
“Company”) and Paul M. Villani, on behalf of himself, his heirs, executors,
administrators, successors, and assigns (collectively referred to throughout
this Agreement as “Employee”), enter into this Garden Leave and General Release
Agreement (“Agreement”) and agree that:
1.Separation Date, Garden Leave and Resignation from Officer Positions. Provided
that Employee timely signs this Agreement and does not revoke same, and complies
with all of its terms, the Company agrees that:


(a)
Employee’s last day of full-time, active employment with the Company shall be on
October 31, 2019 (“Transition Date”). However, Employee shall remain employed
with the Company through January 2, 2020, under the conditions set forth herein,
or such earlier date as the parties shall mutually agree upon as detailed in
subparagraph 1(e) (“Separation Date”).



(b)
Commencing on the Transition Date, and continuing through the Separation Date,
Employee shall remain employed by Company on a “garden leave” (the “Garden
Leave”), during which Employee is not required to report to work or to perform
day-to-day duties for the Company.



(c)
Employee will report directly to the Chief Human Resources Officer of Kaman
Corporation throughout the Garden Leave period.



(d)
During the Garden Leave, Employee may search for alternative employment and hold
himself out to prospective employers as a current employee of the Company,
provided that he is not authorized to act on behalf of, bind or otherwise take
any action on behalf of the Company. Employee shall make himself reasonably
available to assist the Company with transitioning his duties, cooperating with
respect to any claims, lawsuits or government investigations or inquiries,
assisting with special projects, and responding to inquiries from the Company or
its agents.



(e)
Prior to January 2, 2020, at Employee’s election and subject to the prior
approval of the Company, Employee may commence employment with another employer,
provided such employment does not otherwise violate this Agreement including
Paragraph 8 on Non-Disclosure of Confidential Information and Paragraph 9 on
Non-Solicitation. Such commencement of work for another employer shall terminate
the Garden Leave and shall be the Separation Date of this Agreement.



(f)
Effective on the Transition Date Employee shall and hereby does relinquish and
resign from, any and all offices, directorships, trusteeships, committee
memberships or fiduciary capacities and positions held with or on behalf of the
Company, its parent corporation, affiliates, subsidiaries, divisions and the
like. Employee agrees to execute and deliver any documents reasonably necessary
to effectuate such resignations, and does hereby irrevocably appoint the General
Counsel of Kaman Corporation to be






--------------------------------------------------------------------------------





Employee’s attorney-in-fact to execute any documents and do anything in
Employee’s name to effect such resignations.


2.Consideration.


(a)
In addition to the Garden Leave described in Paragraph 1, in consideration for
and subject to Employee (1) timely signing this Agreement, (2) not revoking this
Agreement, (3) complying with the terms of this Agreement, (4) timely signing
the Reaffirmation Agreement attached as Exhibit A within forty five (45) days
following the Separation Date, (5) not revoking such Reaffirmation Agreement,
and (6) complying with terms of such Reaffirmation Agreement (the foregoing
covenants 2(a)(1), 2(a)(2), 2(a)(3), 2(a)(4), 2(a)(5) and 2(a)(6) are referred
to throughout this Agreement collectively as, the “Employee Covenants”), Company
will provide the following compensation and benefits to the Employee:



i.
The Company shall pay Employee the amount of $324,408 (inclusive of auto
allowance), less applicable withholdings (“Separation Pay”). The Separation Pay
shall be paid in the following manner: standard monthly payments of $27,034
(inclusive of auto allowance), less applicable withholding and standard benefit
deductions, in accordance with the Company’s regular payroll practices during
the Garden Leave, commencing the next payroll date after the Transition Date and
continuing through the Separation Date. The balance of the Separation Pay will
be paid in ten (10) equal monthly installments of $27,034 each, less applicable
withholding, commencing on or about January 31, 2020 and ending on or about
October 31, 2020.



ii.
During the Garden Leave until the Separation Date, and except as described
herein, Employee shall be eligible to participate in or receive benefits under
any employee benefit plan generally made available by the Company to employees
in accordance with the eligibility requirements of such plans and subject to the
terms and conditions set forth in such plans.



iii.
Commencing upon the Separation Date and continuing through October 31, 2020, the
Company will pay the premiums for medical coverage elected by Employee under
COBRA, subject to and provided that the Employee elects such COBRA coverage
within sixty (60) days following the Separation Date.



iv.
Employee shall be eligible for an annual cash incentive award for the 2019
performance year under the Kaman Corporation Annual Cash Incentive Plan, payable
at the time and upon such terms that annual cash incentive awards are paid to
other senior executives.



v.
Employee shall be eligible for participation in the Company’s Deferred
Compensation Plan for the entire 2019 calendar year.








--------------------------------------------------------------------------------





vi.
Employee shall be eligible for 2017 - 2019 Long Term Incentive Awards for the
full 2019 calendar year upon approval of the Company’s Board of Directors at its
meeting scheduled for June 2020 and shall receive his pro-rated share of Long
Term Incentive Awards for that portion of the following Long Term Incentive
Award performance periods during which he was actively employed: performance
period 2018 through 2020, and performance period 2019 through 2021.



(b)
As further consideration for and subject to Employee’s full compliance with the
Employee Covenants, the Company shall request the Kaman Board of Directors to
vest upon the Separation Date all of the Employee’s then unvested restricted
stock awards and unvested non-statutory stock options. Such request will be made
to the Company’s Board of Directors at its meeting scheduled for November 2019
with respect to all unvested equity awards existing at that time.



(c)
Employee and the Company agree that Employee shall not be eligible to receive an
annual cash incentive award under the Kaman Corporation Annual Cash Incentive
Plan for the year 2020.



(d)
Employee shall be solely responsible for, and is legally bound to make payment
of, any taxes determined to be due and owing (including penalties and interest
related thereto) by him to any federal, state, local or regional taxing
authority as a result of any consideration that Employee receives under this
Agreement. Employee and the Company agree that the Company shall withhold
federal, state and municipal taxes from payments made to Employee under this
Agreement, as required by applicable law.



(e)
In the event that Employee dies prior to the Separation Date, the consideration
provided for in this Paragraph 2 and its subparagraphs shall become due and
payable to Employee’s estate.



3.
No Consideration Absent Execution of this Agreement.



Employee understands and agrees that Employee would not receive the monies
and/or benefits specified in paragraphs 1 and 2 above, except for Employee’s
timely execution, and non-revocation, of this Agreement and, as applicable, the
Reaffirmation Agreement, and the fulfillment of the promises contained herein.
Employee further acknowledges no entitlement to any additional payment or
consideration not specifically referenced herein, including that Employee is not
eligible for equity plan awards for 2020 and Employee is not eligible for a cash
incentive award for 2020, all as described in Section 2 above; provided,
however, that without regard to Employee’s timely execution and non-revocation
of this Agreement and the Reaffirmation Agreement, Employee will be paid for all
accrued but unused vacation days through his Separation Date not later than the
next payroll date after the Separation Date.









--------------------------------------------------------------------------------





4.General Release, Claims Not Released and Related Provisions.


(a)
General Release of Claims. In exchange for the consideration provided in this
Agreement and except as provided herein, the Employee and the Employee’s heirs,
executors, representatives, agents, insurers, administrators, successors and
assigns (collectively, the “Releasors”) irrevocably and unconditionally fully
and forever waive, release, and discharge the Company, its parent corporation,
affiliates, subsidiaries, divisions, predecessors, insurers, successors and
assigns, and each of their current and former employees, attorneys, officers,
directors, shareholders and agents thereof, both individually and in their
business capacities, and their employee benefit plans and programs and their
administrators and fiduciaries, in their corporate and individual capacities
(collectively, the “Releasees”) from any and all claims, demands, actions,
causes of actions, obligations, judgments, rights, fees, damages, debts,
obligations, liabilities, and expenses (inclusive of attorneys’ fees) of any
kind whatsoever (collectively, “Claims”), whether known or unknown, from the
beginning of time to the date of the Employee’s execution of this Agreement,
including, without limitation, any claims under any federal, state, local, or
foreign law, that Releasors may have, have ever had or may in the future have
arising out of, or in any way related to the Employee’s hire, benefits,
employment, termination, or separation from employment with the Company and any
actual or alleged act, omission, transaction, practice, conduct, occurrence, or
other matter, including, but not limited to:



i.
any and all claims under Title VII of the Civil Rights Act of 1964, as amended,
Sections 1981 through 1988 of Title 42 of the United States Code, the Employee
Retirement Income Security Act of 1974 (“ERISA”), as amended (with respect to
unvested benefits), the Immigration Reform and Control Act of 1986, the
Americans with Disabilities Act of 1990, as amended, the Rehabilitation Act of
1973, the Age Discrimination in Employment Act of 1967, as amended, the Worker
Adjustment and Retraining Notification Act, as amended, the Occupational Safety
and Health Act, as amended, to the extent permitted by law, the Fair Credit
Reporting Act, as amended, the Sarbanes-Oxley Act, to the extent permitted by
law, the Dodd-Frank Wall-Street Reform and Consumer Protection Act, to the
extent permitted by law, the Family and Medical Leave Act of 1993, as amended,
the Equal Pay Act of 1963, as amended, and the Genetic Information
Nondiscrimination Act of 2008 (“GINA”), as amended;



ii.
any state, local, municipal, foreign or other law, rule, regulation, code,
ordinance or other source of legal rights that may be legally waived and
released, including but not limited to the Connecticut Human Rights and
Opportunities Act, which includes the Connecticut Fair Employment Practices Act,
the Connecticut Statutory Provision Regarding Retaliation/Discrimination for
Filing a Workers Compensation Claim, the Connecticut Equal Pay Law, the
Connecticut Family and Medical Leave Law, the Connecticut Whistleblower Law, the
Connecticut Age Discrimination and Employee Benefits Law, the Connecticut
Electronic Monitoring of Employees Law, the Connecticut Wage Laws, the
Connecticut OSHA, the Connecticut Reproductive Hazards Law, the Connecticut AIDS
Testing






--------------------------------------------------------------------------------





and Confidentiality Law, the Connecticut Statutory Provision Regarding
Protection of Social Security Numbers and Personal Information, the Connecticut
Statutory Provision Regarding Concerning Consumer Privacy and Identity Theft,
the Connecticut Paid Sick Leave law, the Connecticut Wage laws, the Connecticut
Drug Testing law, the Connecticut Whistleblower law, the Connecticut Free Speech
law, the Connecticut Electronic Monitoring of Employees law, and the Connecticut
law preventing the use of credit scores by certain employers in hiring
decisions;


iii.
any and all claims under any public policy, contract (oral or written, express
or implied), tort or common law;



iv.
any and all claims under any statute, common law, agreement or other basis for
seeking or recovering any costs, fees or other expenses, including but not
limited to attorneys’ fees and/or costs;



v.
any and all claims for compensation of any type whatsoever, including but not
limited to claims for salary, wages, bonuses, commissions, incentive
compensation, vacation, and severance that may be legally waived and released;



vi.
any and all claims arising under tort, contract, and quasi-contract law,
including but not limited to claims of breach of an expressed or implied
contract, tortious interference with contract or prospective business advantage,
breach of the covenant of good faith and fair dealing, promissory estoppel,
detrimental reliance, invasion of privacy, nonphysical injury, personal injury
or sickness or any other harm, wrongful or retaliatory discharge, fraud,
defamation, slander, libel, false imprisonment, and negligent or intentional
infliction of emotional distress; and



vii.
any and all claims for monetary or equitable relief, including but not limited
to attorneys' fees, back pay, front pay, reinstatement, experts' fees, medical
fees or expenses, costs, and disbursements.



(b)
Specific Release of ADEA Claims. In further consideration of the payments and
benefits provided to Employee in this Agreement, the Releasors hereby
irrevocably and unconditionally fully and forever waive, release, and discharge
the Releasees from any and all Claims, whether known or unknown, from the
beginning of time to the date of Employee’s execution of this Agreement arising
under the Age Discrimination in Employment Act (“ADEA”), as amended, and its
implementing regulations. By signing this Agreement, Employee hereby
acknowledges and confirms that:



i.
Employee has read this Agreement in its entirety and understands all of its
terms;



ii.
by this Agreement, Employee has been advised in writing of the right to consult
with an attorney of Employee’s choosing before executing this Agreement;






--------------------------------------------------------------------------------





iii.
Employee knowingly, freely, and voluntarily assents to all of the terms and
conditions set out in this Agreement including, without limitation, the waiver,
release, and covenants contained in it;



iv.
Employee is executing this Agreement, including the waiver and release, in
exchange for good and valuable consideration in addition to anything of value to
which Employee is otherwise entitled;



v.
Employee was given at least forty-five (45) days to consider the terms of this
Agreement and consult with an attorney of Employee’s choice, although Employee
may sign it sooner if desired and changes to this Agreement, whether material or
immaterial, do not restart the running of the 45-day period;



vi.
Employee understands that he has seven (7) days from signing this Agreement to
revoke the release in this paragraph by delivering notice of revocation to
Gregory T. Troy, Senior Vice President & Chief Human Resources Officer, Kaman
Corporation, 1332 Blue Hills Drive, Bloomfield, CT 06002 by email to
Greg.Troy@kaman.com or by overnight delivery before the end of such seven-day
period;

vii.
Employee understands that the release contained in this paragraph does not apply
to rights and claims that may arise after Employee signs this Agreement; and



viii.this Agreement shall not become effective until the eighth (8th) day after
Employee and the Company sign, without revoking, this Agreement (the “Effective
Date”). No payment due to Employee under this Agreement shall be made or begin
before the Effective Date.


(c)
Claims Not Released. Nothing in this Agreement, including the general release
and waiver of claims, excludes, and Employee does not waive, release, or
discharge: (1) any right to file an administrative charge or complaint with the
Equal Employment Opportunity Commission or other similar federal or state
administrative agencies, although Employee waives any right to monetary relief
related to such a charge or administrative complaint to the extent permitted by
applicable law; (2) claims which cannot be waived by law, such as but not
limited to claims for unemployment benefit rights and workers’ compensation; (3)
indemnification rights Employee has against the Company; and (4) any rights to
vested benefits, such as pension, retirement, equity, or welfare benefits, the
rights to which are governed by the terms of the applicable plan documents and
award agreements.



(d)
Permitted Disclosures. Nothing in this Agreement prohibits or prevents Employee
from filing a charge with, or participating, testifying, or assisting in, any
investigation, hearing, whistleblower proceeding or other proceeding before any
federal, state, or local government agency, nor does anything in this Agreement
preclude, prohibit, or otherwise limit, in any way, Employee’s rights and
abilities to contact, communicate with, report matters to, or otherwise
participate in any whistleblower program administered by any such agencies.








--------------------------------------------------------------------------------





Nothing in this Agreement prohibits or restricts Employee (or Employee’s
attorney) from filing a charge or complaint with the Securities and Exchange
Commission (SEC), the Financial Industry Regulatory Authority (FINRA), or any
other securities regulatory agency or self-regulatory authority, the Equal
Employment Opportunity Commission (EEOC), the National Labor Relations Board
(NLRB), the Occupational Safety and Health Administration (OSHA), or any other
federal or state regulatory authority (“Government Agencies”). Employee further
understands that this Agreement does not limit Employee’s ability to communicate
with any Government Agencies or otherwise participate in any investigation or
proceeding that may be conducted by any Government Agencies without notice to
the Employer. This Agreement does not limit Employee’s right to receive an award
for information provided to any Government Agencies.
Nothing in this Agreement in any way prohibits or is intended to restrict or
impede Employee from discussing the terms and conditions of his employment with
co-workers or exercising protected rights under Section 7 of the National Labor
Relations Act or exercising protected rights to the extent that such rights
cannot be waived by agreement, or otherwise disclosing information as permitted
by law.
(e)
Notice of Immunity Under the Defend Trade Secrets Act of 2016. Notwithstanding
any other provision of this Agreement:



(1) Employee will not be held criminally or civilly liable under any federal or
state trade secret law for any disclosure of a trade secret that is made: (A) in
confidence to a federal, state, or local government official, either directly or
indirectly, or to an attorney, and solely for the purpose of reporting or
investigating a suspected violation of law; or (B) in a complaint or other
document that is filed under seal in a lawsuit or other proceeding.
(2) If Employee files a lawsuit for retaliation by Company for reporting a
suspected violation of law, Employee may disclose Company’s trade secrets to
Employee’s attorney and use the trade secret information in the court proceeding
if the Employee: (A) files any document containing the trade secret under seal;
and (B) does not disclose the trade secret, except pursuant to court order.
(f)
Collective/Class Action Waiver. If any claim is not subject to release and to
the extent permitted by law, Employee waives any right or ability to be a class
or collective action representative or to otherwise participate in any putative
or certified class, collective or multi-party action or proceeding based on such
a claim in which the Company or any other Releasee identified in this Agreement
is a party.



(g)
Unemployment Benefits. If the Employee applies for unemployment benefits after
the Separation Date, the Company shall not actively contest it. However, the
Company will respond truthfully, completely, and timely to any inquiries by the
applicable unemployment commission concerning the termination of Employee’s
employment.



5.Acknowledgments and Affirmations. Employee affirms that Employee has not
filed, caused to be filed, or presently is a party to any claim against
Releasees.







--------------------------------------------------------------------------------





Employee also affirms that, except as expressly provided herein, Employee has
been paid and/or has received all compensation, wages, bonuses, severance,
commissions, incentive compensation and/or benefits that are due and payable to
Employee under the terms of any agreement, policy, practice, program or plan.
Employee affirms that Employee has been granted all leaves to which Employee was
entitled under the Family and Medical Leave Act or related state or local leave
or disability accommodation laws. Employee further affirms that Employee has no
known workplace injuries or occupational diseases.
Employee also affirms that Employee has not divulged any proprietary or
confidential information of the Company and will continue to maintain the
confidentiality of such information consistent with the Company’s policies, any
agreement signed by Employee, including, if applicable, any proprietary
information and inventions agreement, which is expressly incorporated herein by
reference, and/or common law.
Employee further affirms that Employee has not been retaliated against for
reporting any allegations of wrongdoing by the Company or its officers,
including any allegations of corporate fraud.
Employee affirms that all of the Company’s decisions regarding Employee’s pay
and benefits through the Transition Date were not discriminatory based on age,
disability, race, color, sex, religion, national origin or any other
classification protected by law.
Employee agrees that, after the Transition Date, he will not represent himself
as being an employee, officer, attorney, agent or representative of the Company
for any purpose. Without limiting the foregoing, Employee specifically agrees to
update any and all social media accounts the Employee accesses, uses or
maintains to reflect the fact that the Employee is no longer employed by the
Company within sixty (60) days of the Transition Date. For purposes of this
paragraph, social media accounts include but are not limited to Facebook,
LinkedIn, Twitter and Four Square.
6.Acknowledgement. Employee understands that the nature of Employee’s position
has provided Employee with access to and knowledge of Confidential Information,
and has placed Employee in a position of trust and confidence with Company.
Employee understands and acknowledges that the intellectual services Employee
provided to Company are unique, special or extraordinary. Employee further
understands and acknowledges that Company’s ability to reserve these for the
exclusive knowledge and use of Company is of great competitive importance and
commercial value to Company, and that improper use or disclosure by Employee is
likely to result in unfair or unlawful competitive activity.


7.Confidential Information.


(a)
Employee understands and acknowledges that during the course of Employee’s
employment by the Company, Employee has had access to and learned about
confidential, secret and proprietary documents, materials and other information,
in tangible and intangible form, of and relating to Company, Company’s
businesses and Company’s existing and prospective customers, suppliers,
investors and other associated third parties (“Confidential Information”).
Employee further understands and acknowledges that this Confidential Information
and Company’s ability to reserve it for Company’s exclusive knowledge and use is
of great competitive importance and commercial value to Company, and that any
improper use or disclosure of the Confidential Information by Employee might
cause Company to incur financial costs,






--------------------------------------------------------------------------------





loss of business advantage, liability under confidentiality agreements with
third parties, civil damages and criminal penalties.


(b)
For purposes of this Agreement, Confidential Information includes, but is not
limited to, all information not generally known to the public, in spoken,
printed, electronic or any other form or medium, relating directly or indirectly
to: business processes, practices, methods, policies, plans, publications,
documents, research, operations, services, strategies, techniques, agreements,
contracts, terms of agreements, transactions, potential transactions,
negotiations, pending negotiations, know-how, trade secrets, computer programs,
computer software, applications, operating systems, software design, web design,
work-in-process, databases, manuals, records, systems, material, sources of
material, supplier information, vendor information, financial information,
results, accounting information, accounting records, legal information,
marketing information, advertising information, pricing information, credit
information, design information, payroll information, staffing information,
personnel information, employee lists, supplier lists, vendor lists,
developments, reports, internal controls, security procedures, graphics,
drawings, sketches, market studies, sales information, revenue, costs, formulae,
notes, communications, product plans, designs, styles, models, ideas,
audiovisual programs, inventions, unpublished patent applications, original
works of authorship, discoveries, specifications, customer information, customer
lists, distributor lists, and buyer lists of Company, of Company’s businesses or
of any existing or prospective customer, supplier, investor or other associated
third party of Company, or of any other person or entity that has entrusted
information to Company in confidence.



(c)
Employee understands that the above list is not exhaustive, and that
Confidential Information also includes other information that is marked or
otherwise identified as confidential or proprietary, or that would otherwise
appear to a reasonable person to be confidential or proprietary in the context
and circumstances in which the information is known or used.



(d)
Employee understands and agrees that Confidential Information developed by
Employee in the course of Employee’s employment with Company shall be subject to
the terms and conditions of this Agreement as if Company furnished the same
Confidential Information to Employee in the first instance. Confidential
Information shall not include information that is generally available to and
known by the public at the time of disclosure to Employee, provided that such
disclosure is through no direct or indirect fault of Employee or any person(s)
acting on Employee’s behalf.



8.
Agreement and Covenants for Non-Disclosure of Confidential Information.



(a)
Employee agrees and covenants: (1) to treat all Confidential Information as
strictly confidential; (2) not to directly or indirectly disclose, publish,
communicate or make available Confidential Information, or allow it to be
disclosed, published, communicated or made available, in whole or part, to any
entity or person whatsoever, including other employees of Company who do not
have a need to know and authority to know and use the Confidential Information
in connection with the business of Company and, in any event, not to anyone
outside of the direct employ of Company except as required in the performance of
any of Employee’s remaining authorized employment duties to Company and only
with the prior consent of an authorized officer






--------------------------------------------------------------------------------





acting on behalf of Company in each instance (and then, such disclosure shall be
made only within the limits and to the extent of such duties or consent); and
(3) not to access or use any Confidential Information, and not to copy any
documents, records, files, media or other resources containing any Confidential
Information, or remove any such documents, records, files, media or other
resources from the premises or control of Company, except as required in the
performance of any of Employee’s remaining authorized employment duties to
Company or with the prior consent of an authorized officer acting on behalf of
Company in each instance (and then, such disclosure shall be made only within
the limits and to the extent of such duties or consent). Nothing in this
Agreement shall be construed to prevent disclosure of Confidential Information
as may be required by applicable law or regulation, or pursuant to the valid
order of a court of competent jurisdiction or an authorized government agency,
provided that the disclosure does not exceed the extent of disclosure required
by such law, regulation or order. Employee shall promptly provide written notice
of any such order to an authorized officer of Company.


(b)
Employee understands and acknowledges that Employee’s obligations under this
Agreement with regard to any particular Confidential Information shall commence
immediately and shall continue during and after Employee’s employment by Company
until such time as such Confidential Information has become public knowledge
other than as a result of Employee’s breach of this Agreement or breach by those
acting in concert with Employee or on Employee’s behalf.



 
9.Non-Solicitation. In recognition of the consideration provided for in this
Agreement, and the Confidential Information the Employee had access to during
and as a result of his employment with the Company, during the Garden Leave and
for a period of twenty four (24) months following the Separation Date, the
Employee agrees and covenants not to directly or indirectly solicit, hire, or
recruit, or induce the termination of employment of, any person employed by the
Company or its affiliates.
 
10.Confidentiality of Agreement. Employee agrees not to disclose any information
regarding the underlying facts leading up to or the existence or substance of
this Agreement including the dollar amounts herein, except to his spouse or
civil union partner (if applicable), tax advisor, financial consultant and/or an
attorney with whom he chooses to consult regarding his consideration of this
Agreement or pursuant to court order, subpoena or as otherwise required by law.
Employee represents that he has instructed or will instruct his spouse or civil
union partner (if applicable), tax advisor, financial consultant and/or an
attorney to keep the dollar amounts, all the terms of this Agreement, in
strictest confidence and to not disclose them to anyone.


11.Return of Property.


(a)
Except as otherwise provided for in this Agreement, Employee agrees that he will
return all of the Company’s property, documents, and/or any Confidential
Information in his possession or control, including his Company-issued computer
software, manuals, hotspot device(s), tokens, keys, badge(s) and credit card(s),
no later than the Separation Date.



(b)
Employee is permitted to retain his Company-issued cellular phone or mobile
device (individually and collectively, “Devices”) after the Separation Date,
provided Employee: (i) promptly obtains his own personal cellular and data
service coverage for the Devices; (ii) is solely responsible for any and all
transfer, termination,






--------------------------------------------------------------------------------





activation, taxes and on-going carrier service expenses related to the Devices;
(iii) permanently deletes all data and information on the Devices related to the
Company and its affiliates, including all Confidential Information, included but
not limited to, as related to the business operations, employees, customers or
suppliers of the Company and its affiliates; and (iv) presents the Devices to
the Kaman Corporate Information Technologies Department prior to the Separation
Date for inspection and deletion of all Company-owned, leased or licensed
operating systems and software.


(c)
Nothing in this Paragraph will prevent Employee from retaining any documents in
Employee’s possession or control concerning Employee’s employee benefits and/or
Employee’s compensation.



(d)
Immediately upon Employee’s execution of this Agreement or at any other time
requested by Company, Employee also agrees to delete any Confidential
Information from any computer hard drive or computer system within Employee’s
possession or control that is not located on Company’s premises.



(e)
Employee affirms that he is in possession of all of his property that he had at
the Company’s premises and that the Company is not in possession of any of his
property.



12.Nondisparagement.
  
(a)
Employee agrees not to at any time in any way maliciously disparage or defame
the Releasees in any forum, including to the media. In the event Employee
violates this provision, the Company has the right to institute an action for
any damages plus the reimbursement of attorneys’ fees and costs incurred in
connection with the enforcement of this provision. It is understood that the
rest of this Agreement would, nevertheless, remain in full force and effect.

  
(b)
The Company agrees: (i) that Company, its parent, subsidiaries and affiliates
will not at any time or in any way issue any statements or press releases
disparaging or defaming Employee; (ii) to instruct management-level employees
and senior executive employees of the Company, its parent, subsidiaries and
affiliates not to disparage or defame Employee; and (iii) that management-level
employees and senior executive employees of the Company, its parent,
subsidiaries and affiliates will not disparage or defame Employee. In the event
of a violation of this provision, Employee has the right to institute an action
for any damages plus the reimbursement of attorneys’ fees and costs incurred in
connection with the enforcement of this provision. It is understood that the
rest of this Agreement would, nevertheless, remain in full force and effect.



13.Reformation and Severability. In the event that any provision of this
Agreement is held in any jurisdiction to be invalid, prohibited or unenforceable
for any reason, such provision, as to such jurisdiction, shall be ineffective,
without invalidating the remaining provisions of this Agreement or affecting the
validity, or enforceability of such provision in any other jurisdiction.
Regardless of the foregoing, if such provision could be more narrowly drawn so
as not to be invalid, prohibited or unenforceable, in such jurisdiction, it
shall as to such jurisdiction be either automatically deemed to be so narrowly
drawn, or any court of competent jurisdiction is hereby authorized to redraw it
in that manner, without invalidating the remaining provisions of this Agreement
in any other jurisdiction.







--------------------------------------------------------------------------------





14.No Waiver. Waiver by the Company of any breach of this Agreement shall not
constitute a waiver of any succeeding breach or a modification or waiver of the
particular provision(s) so breached.


15.Equitable Remedies. Employee acknowledges that the restrictions contained in
this Agreement are necessary to protect trade secrets and to protect the
business and goodwill of the Company and its affiliates and are considered to be
reasonable for such purposes. Employee agrees that any breach of this Agreement
is likely to cause the Company substantial and irrevocable damage that is
difficult to measure. Therefore, in the event of any breach or threatened
breach, Employee agree that the Company, in addition to such other remedies
which may be available, shall have the right to seek an injunction from a court,
without bond, restraining such a breach or threatened breach and the right to
specific performance.


16.Attorneys’ Fees. If Employee is found to have breached any obligation in this
Agreement, Employee will pay the Company, in addition to any damages that may be
awarded by the Court, reasonable attorneys’ fees incurred by the Company to
establish that breach, and otherwise to enforce this Agreement.


17.Governing Law, Interpretation and Jurisdiction. This Agreement shall be
governed and conformed in accordance with the laws of the State of Connecticut
without regard to its conflict of laws provision and the parties agree that the
courts of the State of Connecticut shall be the exclusive forum for any disputes
between Employee and the Company. In the event of a breach of any provision of
this Agreement, either party may institute an action specifically to enforce any
term or terms of this Agreement and/or to seek any damages for breach. Should
any provision of this Agreement be declared illegal or unenforceable by any
court of competent jurisdiction and cannot be modified to be enforceable,
excluding the general release language, such provision shall immediately become
null and void, leaving the remainder of this Agreement in full force and effect.


18.Cooperation. Employee agrees to cooperate reasonably and in good faith with
the Company, including meeting with the Company, its attorneys or agents, to
respond to business inquiries and/or in connection with any legal proceeding or
government investigation and to provide truthful testimony if any subpoena,
court or government agency asks for Employee’s assistance. If Employee receives
a subpoena or request from any government agency in any matter about the
Company, Employee agrees to notify the Company in writing of that subpoena or
request within ten days of receiving it, unless otherwise prohibited by law. The
Company shall reimburse Employee for any expenses incurred in providing services
or assistance under this paragraph.


19.Non-admission of Wrongdoing. The Parties agree that neither this Agreement
nor the furnishing of the consideration for this Agreement shall be deemed or
construed at any time for any purpose as an admission by Releasees of wrongdoing
or evidence of any liability or unlawful conduct of any kind.


20.Amendment. This Agreement may not be modified, altered or changed except in
writing and signed by both Parties wherein specific reference is made to this
Agreement.


21.Assignment. To the extent permitted by state law, the Company may assign this
Agreement to any subsidiary or corporate affiliate, or to any successor or
assign (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business or assets of the Company.
The Employee shall not assign this Agreement or any part hereof. Any purported
assignment by the Employee shall be null and void from the initial date of
purported assignment.


22.Entire Agreement. This Agreement sets forth the entire agreement between the
Parties hereto, and fully supersedes any prior agreements or understandings
between the Parties; provided, however, that this Agreement is intended to
supplement, and not supersede, any signed written agreements entered into by





--------------------------------------------------------------------------------





Employment during Employee’s employment with the Company regarding the
protection of trade secrets and confidential information., Employee acknowledges
that Employee has not relied on any representations, promises, understandings,
course of conduct or agreements of any kind made to Employee in connection with
Employee’s decision to accept this Agreement, except for those set forth in this
Agreement.


23.Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which taken together shall constitute
one and the same instrument.


EMPLOYEE IS ADVISED THAT EMPLOYEE HAS UP TO FORTY FIVE (45) CALENDAR DAYS TO
CONSIDER THIS AGREEMENT. EMPLOYEE ALSO IS ADVISED TO CONSULT WITH AN ATTORNEY
PRIOR TO EMPLOYEE’S SIGNING OF THIS AGREEMENT. IF EMPLOYEE SIGNS THE AGREEMENT,
HE MUST PERSONALLY DELIVER THE SIGNED AGREEMENT TO GREGORY T. TROY, SENIOR VICE
PRESIDENT AND CHIEF HUMAN RESOURCES OFFICER, KAMAN CORPORATION, 1332 BLUE HILLS
AVENUE, BLOOMFIELD, CONNECTICUT 06002.
EMPLOYEE MAY REVOKE THIS AGREEMENT FOR A PERIOD OF SEVEN (7) CALENDAR DAYS
FOLLOWING THE DAY EMPLOYEE SIGNS THIS AGREEMENT. ANY REVOCATION WITHIN THIS
PERIOD MUST BE SUBMITTED, IN WRITING, TO GREGORY T. TROY AND STATE, “I HEREBY
REVOKE MY ACCEPTANCE OF OUR AGREEMENT.” THE REVOCATION MUST BE PERSONALLY
DELIVERED TO GREGORY T. TROY, SENIOR VICE PRESIDENT AND CHIEF HUMAN RESOURCES
OFFICER, KAMAN CORPORATION, 1332 BLUE HILLS AVENUE, BLOOMFIELD, CONNECTICUT
06002 AND POSTMARKED WITHIN SEVEN (7) CALENDAR DAYS AFTER EMPLOYEE SIGNS THIS
AGREEMENT. THIS AGREEMENT SHALL BECOME FINAL AND BINDING ON THE EIGHTH (8TH) DAY
FOLLOWING EMPLOYEE’S EXECUTION PROVIDED EMPLOYEE HAS NOT REVOKED SAME (THE
“EFFECTIVE DATE”).
EMPLOYEE AGREES THAT ANY MODIFICATIONS, MATERIAL OR OTHERWISE, MADE TO THIS
AGREEMENT, DO NOT RESTART OR AFFECT IN ANY MANNER THE ORIGINAL UP TO FORTY FIVE
(45) CALENDAR DAY CONSIDERATION PERIOD.
EMPLOYEE FREELY AND KNOWINGLY, AND AFTER DUE CONSIDERATION, ENTERS INTO THIS
AGREEMENT INTENDING TO WAIVE, SETTLE AND RELEASE ALL CLAIMS EMPLOYEE HAS OR
MIGHT HAVE AGAINST RELEASEES.





--------------------------------------------------------------------------------





The Parties knowingly and voluntarily sign this Agreement as of the date(s) set
forth below:


 
Kaman Corporation


By: /s/ Paul M. Villani
By: /s/ Gregory T. Troy
Paul M. Villani
Gregory T. Troy
SRVP Human Resources and CHRO
Dated: December 16, 2019
Dated: December 18, 2019










--------------------------------------------------------------------------------





EXHIBIT A


REAFFIRMATION AGREEMENT (“Reaffirmation”)
This Reaffirmation Agreement (“Reaffirmation”) is made by and between Paul M.
Villani (“Employee”) and Kaman Corporation, on behalf of itself, its parent
corporation, affiliates, subsidiaries, divisions, and each of their successors
and assigns (the “Company”) after Employee’s Separation Date. Employee reaffirms
that certain Garden Leave and General Release Agreement (“Release Agreement”)
between himself and the Company. Capitalized terms used in this Reaffirmation
and not otherwise defined herein shall have the meaning ascribed thereto in the
Release Agreement.
WHEREAS, the Company and Employee agreed to a Garden Leave and Separation
process under which Employee concluded his employment with the Company pursuant
to the Release Agreement to which this Reaffirmation was made Exhibit A thereto;
and


WHEREAS, the Company and Employee further agreed to this Reaffirmation, which
provides for certain consideration to be paid to Employee as described in the
Release Agreement and which further sets forth an agreement regarding the
Company’s and Employee’s rights and obligations with respect to each other
following the Separation Date.


NOW THEREFORE, in consideration of the mutual covenants contained in this
Reaffirmation, the Company and Employee agree as follows:


1.Separation Date. Employee’s Separation Date from the Company is January 2,
2020.


2.Consideration. In consideration for Employee’s agreement to be bound by the
terms of this Reaffirmation, and his compliance with the promises made herein,
the Company agrees that, following the Effective Date of this Reaffirmation (as
defined), Company shall provide Employee with the consideration set forth in
Paragraph 2(b) of the Agreement.


3.No Consideration Absent Execution of this Reaffirmation. Employee understands
and agrees that he would not receive the consideration set forth in Paragraph
2(b) of the Agreement, except for his execution of this Reaffirmation and the
fulfillment of the promises contained herein.


4.General Release of Claims. Specifically, and without limitations to the
continuing enforceability of other provisions of such Agreement, in exchange and
as a condition precedent to Employee’s receipt of the consideration set forth in
Paragraph 2(b) of the Agreement, Employee and the Employee’s heirs, executors,
representatives, agents, insurers, administrators, successors and assigns
(collectively referred to throughout the remainder of this Reaffirmation as, the
“Releasors”) knowingly and voluntarily release and forever discharge the
Company, its parent corporation, affiliates, subsidiaries, divisions,
predecessors, insurers, successors and assigns, and each of their current and
former employees, attorneys, officers, directors and agents thereof, both
individually and in their business capacities, and their employee benefit plans
and programs and their administrators and fiduciaries (collectively referred to
throughout the remainder of this Reaffirmation as “Releasees”), of and from any
and all claims, demands, actions, causes of actions, obligations, judgments,
rights, fees, damages, debts, obligations, liabilities, and expenses (inclusive
of attorneys’ fees) of any kind whatsoever (collectively referred to throughout
the remainder of this Reaffirmation as “Claims”) known and unknown, asserted or
unasserted, which Employee has or may have against Releasees as of the date of
execution of this Reaffirmation, including, including, without limitation, any
claims under any federal, state, local, or foreign law, that Releasors may have,
have ever had or may in the future have arising out of, or in any way related to
the Employee’s hire, benefits, employment,





--------------------------------------------------------------------------------





termination, or separation from employment with the Company and any actual or
alleged act, omission, transaction, practice, conduct, occurrence, or other
matter, including, but not limited to:


a.
any and all claims under Title VII of the Civil Rights Act of 1964, as amended,
Sections 1981 through 1988 of Title 42 of the United States Code, the Employee
Retirement Income Security Act of 1974 (“ERISA”), as amended (with respect to
unvested benefits), the Immigration Reform and Control Act of 1986, the
Americans with Disabilities Act of 1990, as amended, the Rehabilitation Act of
1973, the Age Discrimination in Employment Act of 1967 (“ADEA”), as amended, the
Worker Adjustment and Retraining Notification Act, as amended, the Occupational
Safety and Health Act, as amended, to the extent permitted by law, the Fair
Credit Reporting Act, as amended, the Sarbanes-Oxley Act, to the extent
permitted by law, the Dodd-Frank Wall-Street Reform and Consumer Protection Act,
to the extent permitted by law, the Family and Medical Leave Act of 1993, as
amended, the Equal Pay Act of 1963, as amended, and the Genetic Information
Nondiscrimination Act of 2008 (“GINA”), as amended;



b.
any state, local, municipal, foreign or other law, rule, regulation, code,
ordinance or other source of legal rights that may be legally waived and
released, including but not limited to the Connecticut Human Rights and
Opportunities Act, which includes the Connecticut Fair Employment Practices Act,
the Connecticut Statutory Provision Regarding Retaliation/Discrimination for
Filing a Workers Compensation Claim, the Connecticut Equal Pay Law, the
Connecticut Family and Medical Leave Law, the Connecticut Whistleblower Law, the
Connecticut Age Discrimination and Employee Benefits Law, the Connecticut
Electronic Monitoring of Employees Law, the Connecticut Wage Laws, the
Connecticut OSHA, the Connecticut Reproductive Hazards Law, the Connecticut AIDS
Testing and Confidentiality Law, the Connecticut Statutory Provision Regarding
Protection of Social Security Numbers and Personal Information, the Connecticut
Statutory Provision Regarding Concerning Consumer Privacy and Identity Theft,
the Connecticut Paid Sick Leave law, the Connecticut Wage laws, the Connecticut
Drug Testing law, the Connecticut Whistleblower law, the Connecticut Free Speech
law, the Connecticut Electronic Monitoring of Employees law, and the Connecticut
law preventing the use of credit scores by certain employers in hiring
decisions;



c.
any and all claims under any public policy, contract (oral or written, express
or implied), tort or common law;



d.
any and all claims under any statute, common law, agreement or other basis for
seeking or recovering any costs, fees or other expenses, including but not
limited to attorneys’ fees and/or costs;



e.
any and all claims for compensation of any type whatsoever, including but not
limited to claims for salary, wages, bonuses, commissions, incentive
compensation, vacation, and severance that may be legally waived and released;



f.
any and all claims arising under tort, contract, and quasi-contract law,
including but not limited to claims of breach of an expressed or implied
contract, tortious interference with contract or prospective business advantage,
breach of the covenant of good faith and fair dealing, promissory estoppel,
detrimental reliance, invasion of privacy, nonphysical injury, personal injury
or sickness or any other harm, wrongful or retaliatory discharge,






--------------------------------------------------------------------------------





fraud, defamation, slander, libel, false imprisonment, and negligent or
intentional infliction of emotional distress; and


g.
any and all claims for monetary or equitable relief, including but not limited
to attorneys' fees, back pay, front pay, reinstatement, experts' fees, medical
fees or expenses, costs, and disbursements.



5.Specific Release of ADEA Claims. In further consideration of the consideration
provided to the Employee, the Releasors hereby irrevocably and unconditionally
fully and forever waive, release, and discharge the Releasees from any and all
Claims, whether known or unknown, from the beginning of time to the date of the
Employee’s execution of this Reaffirmation arising under the Age Discrimination
in Employment Act (“ADEA”), as amended, and its implementing regulations. By
signing this Reaffirmation, the Employee hereby acknowledges and confirms that:


a.
Employee has read this Reaffirmation in its entirety and understands all of its
terms;

 
b.
by this Reaffirmation, Employee has been advised in writing of the right to
consult with an attorney of Employee’s choosing before executing this
Reaffirmation;



c.
the Employee knowingly, freely, and voluntarily assents to all of the terms and
conditions set out in this Reaffirmation including, without limitation, the
waiver, release, and covenants contained in it;



d.
the Employee is executing this Reaffirmation, including the waiver and release,
in exchange for good and valuable consideration in addition to anything of value
to which the Employee is otherwise entitled;



e.
the Employee was given at least forty five (45) days to consider the terms of
this Reaffirmation and consult with an attorney of the Employee’s choice,
although the Employee may sign it sooner if desired and changes to this
Reaffirmation, whether material or immaterial, do not restart the running of the
45-day period;



f.
the Employee understands that he has seven (7) days from signing this
Reaffirmation to revoke the release in this paragraph by delivering notice of
revocation to Gregory T. Troy, Senior Vice President & Chief Human Resources
Officer, Kaman Corporation, 1332 Blue Hills Drive, Bloomfield, CT 06002 by email
to Greg.Troy@kaman.com or by overnight delivery before the end of such seven-day
period;



g.
the Employee understands that the release contained in this paragraph does not
apply to rights and claims that may arise after the Employee signs this
Reaffirmation; and



h.
this Reaffirmation shall not become effective until the eighth (8th) day after
the Employee and the Company sign, without revoking, this Reaffirmation
(referred to throughout the remainder of this Reaffirmation as the “Effective
Date”). No payment due to the Employee under this Reaffirmation shall be made or
begin before the Effective Date.



6.Claims Not Released. Nothing in this Reaffirmation, including the general
release and waiver of claims, excludes, and Employee does not waive, release, or
discharge: (a) any right to file an administrative charge or complaint with the
Equal Employment Opportunity Commission or other similar federal or state
administrative agencies, although the Employee waives any right to monetary
relief related to such a charge or administrative complaint to the extent
permitted by applicable law; (b) claims which cannot be waived





--------------------------------------------------------------------------------





by law, such as but not limited to claims for unemployment benefit rights and
workers’ compensation; (c) indemnification rights the Employee has against the
Company; and (d) any rights to vested benefits, such as pension, retirement,
equity, or welfare benefits, the rights to which are governed by the terms of
the applicable plan documents and award agreements.


7.Permitted Disclosures. Nothing in this Reaffirmation prohibits or prevents
Employee from filing a charge with, or participating, testifying, or assisting
in, any investigation, hearing, whistleblower proceeding or other proceeding
before any federal, state, or local government agency, nor does anything in this
Reaffirmation preclude, prohibit, or otherwise limit, in any way, Employee’s
rights and abilities to contact, communicate with, report matters to, or
otherwise participate in any whistleblower program administered by any such
agencies.


Nothing in this Reaffirmation prohibits or restricts Employee (or Employee’s
attorney) from filing a charge or complaint with the Securities and Exchange
Commission (SEC), the Financial Industry Regulatory Authority (FINRA), or any
other securities regulatory agency or self-regulatory authority, the Equal
Employment Opportunity Commission (EEOC), the National Labor Relations Board
(NLRB), the Occupational Safety and Health Administration (OSHA), or any other
federal or state regulatory authority (referred to throughout the remainder of
this Reaffirmation as the “Government Agencies”). Employee further understands
that this Reaffirmation does not limit Employee’s ability to communicate with
any Government Agencies or otherwise participate in any investigation or
proceeding that may be conducted by any Government Agencies without notice to
the Employer. This Reaffirmation does not limit Employee’s right to receive an
award for information provided to any Government Agencies.


Nothing in this Reaffirmation in any way prohibits or is intended to restrict or
impede Employee from discussing the terms and conditions of his employment with
co-workers or exercising protected rights under Section 7 of the National Labor
Relations Act or exercising protected rights to the extent that such rights
cannot be waived by agreement, or otherwise disclosing information as permitted
by law.


8.Notice of Immunity Under the Defend Trade Secrets Act of 2016. Notwithstanding
any other provision of this Reaffirmation:


a.
Employee will not be held criminally or civilly liable under any federal or
state trade secret law for any disclosure of a trade secret that is made: (1) in
confidence to a federal, state, or local government official, either directly or
indirectly, or to an attorney, and solely for the purpose of reporting or
investigating a suspected violation of law; or (2) in a complaint or other
document that is filed under seal in a lawsuit or other proceeding.



b.
If Employee files a lawsuit for retaliation by Company for reporting a suspected
violation of law, Employee may disclose Company’s trade secrets to Employee’s
attorney and use the trade secret information in the court proceeding if the
Employee: (1) files any document containing the trade secret under seal; and (2)
does not disclose the trade secret, except pursuant to court order.



9.Collective/Class Action Waiver. If any claim is not subject to release and to
the extent permitted by law, Employee waives any right or ability to be a class
or collective action representative or to otherwise participate in any putative
or certified class, collective or multi-party action or proceeding based on such
a claim in which the Company or any other Releasee identified in this
Reaffirmation is a party.







--------------------------------------------------------------------------------





10.Acknowledgements and Affirmations.


a.
Employee is not waiving any rights he may have to Employee’s own vested accrued
employee benefits under the Company’s health, welfare, or retirement benefit
plans as of the Separation Date; (b) benefits and/or the right to seek benefits
under applicable workers’ compensation and/or unemployment compensation
statutes; (c) pursue claims which by law cannot be waived by signing this
Reaffirmation; and (d) enforce this Reaffirmation.



b.
Nothing in this Reaffirmation prohibits or prevents Employee from filing a
charge with or participating, testifying, or assisting in any investigation,
hearing, or other proceeding before any federal, state, or local government
agency. However, to the maximum extent permitted by law, Employee agrees that if
such an administrative claim is made, Employee shall not be entitled to recover
any individual monetary relief or other individual remedies.



c.
If any claim is not subject to release, to the extent permitted by law, Employee
waives any right or ability to be a class or collective action representative or
to otherwise participate in any putative or certified class, collective or
multi-party action or proceeding based on such a claim in which the Company or
any other Releasee identified in this Reaffirmation is a party.



d.
Employee also affirms that, except as expressly provided herein, Employee has
been paid and/or has received all compensation, wages, bonuses, severance,
commissions, incentive compensation and/or benefits that are due and payable to
Employee under the terms of any agreement, policy, practice, program or plan.



e.
Employee affirms that Employee has been granted all leaves to which Employee was
entitled under the Family and Medical Leave Act or related state or local leave
or disability accommodation laws. Employee further affirms that Employee has no
known workplace injuries or occupational diseases.



f.
Employee also affirms that Employee has not divulged any proprietary or
confidential information of the Company and will continue to maintain the
confidentiality of such information consistent with the Company’s policies, any
agreement signed by Employee, including, if applicable, any proprietary
information and inventions agreement, which is expressly incorporated herein by
reference, and/or common law.



g.
Employee further affirms that Employee has not been retaliated against for
reporting any allegations of wrongdoing by the Company or its officers,
including any allegations of corporate fraud.



h.
Employee affirms that all of the Company’s decisions regarding Employee’s pay
and benefits through the date of Employee’s Separation Date were not
discriminatory based on age, disability, race, color, sex, religion, national
origin or any other classification protected by law.



i.
In the event that any paragraph or provision of this Reaffirmation shall be held
to be illegal or unenforceable, such paragraph or provision shall be severed
from this Reaffirmation and the entire Reaffirmation shall not fail on account
thereof, but shall otherwise remain in full force and effect.








--------------------------------------------------------------------------------





11.Entire Agreement. The Agreement, which is incorporated herein, and the
Reaffirmation set forth the entire agreement between Employee and Company, and
fully supersede any prior agreements or understandings between Employee and
Company; provided, however, that this Reaffirmation is intended to supplement,
and not supersede, any signed written agreements entered into by Employee during
his employment with Company regarding the protection of trade secrets and
confidential information. Employee acknowledges that Employee has not relied on
any representations, promises, understandings, course of conduct or agreements
of any kind made to Employee in connection with Employee’s decision to accept
the Agreement and this Reaffirmation, except for those set forth in the
Agreement and this Reaffirmation.


12.Counterparts. This Reaffirmation may be executed in counterparts, each of
which shall be deemed an original, but all of which taken together shall
constitute one and the same instrument.


EMPLOYEE IS ADVISED THAT EMPLOYEE HAS UP TO FORTY FIVE (45) CALENDAR DAYS TO
CONSIDER THIS REAFFIRMATION. EMPLOYEE ALSO IS ADVISED TO CONSULT WITH AN
ATTORNEY PRIOR TO EMPLOYEE’S SIGNING OF THIS REAFFIRMATION. IF EMPLOYEE SIGNS
THE REAFFIRMATION, HE MUST PERSONALLY DELIVER THE SIGNED REAFFIRMATION TO
GREGORY T. TROY, SENIOR VICE PRESIDENT AND CHIEF HUMAN RESOURCES OFFICER, KAMAN
CORPORATION, 1332 BLUE HILLS AVENUE, BLOOMFIELD, CONNECTICUT 06002.
EMPLOYEE MAY REVOKE THIS REAFFIRMATION FOR A PERIOD OF SEVEN (7) CALENDAR DAYS
FOLLOWING THE DAY EMPLOYEE SIGNS THIS REAFFIRMATION. ANY REVOCATION WITHIN THIS
PERIOD MUST BE SUBMITTED, IN WRITING, TO GREGORY T. TROY AND STATE, “I HEREBY
REVOKE MY ACCEPTANCE OF OUR REAFFIRMATION.” THE REVOCATION MUST BE PERSONALLY
DELIVERED TO GREGORY T. TROY, SENIOR VICE PRESIDENT AND CHIEF HUMAN RESOURCES
OFFICER, KAMAN CORPORATION, 1332 BLUE HILLS AVENUE, BLOOMFIELD, CONNECTICUT
06002 AND POSTMARKED WITHIN SEVEN (7) CALENDAR DAYS AFTER EMPLOYEE SIGNS THIS
REAFFIRMATION. THIS REAFFIRMATION SHALL BECOME FINAL AND BINDING ON THE EIGHTH
(8TH) DAY FOLLOWING EMPLOYEE’S EXECUTION PROVIDED EMPLOYEE HAS NOT REVOKED SAME
(THE “EFFECTIVE DATE”).
EMPLOYEE AGREES THAT ANY MODIFICATIONS, MATERIAL OR OTHERWISE, MADE TO THIS
REAFFIRMATION, DO NOT RESTART OR AFFECT IN ANY MANNER THE ORIGINAL UP TO FORTY
FIVE (45) CALENDAR DAY CONSIDERATION PERIOD.
EMPLOYEE FREELY AND KNOWINGLY, AND AFTER DUE CONSIDERATION, ENTERS INTO THIS
REAFFIRMATION INTENDING TO WAIVE, SETTLE AND RELEASE ALL CLAIMS EMPLOYEE HAS OR
MIGHT HAVE AGAINST RELEASEES.
[Signature page follows]





--------------------------------------------------------------------------------





The Parties knowingly and voluntarily sign this Reaffirmation as of the date(s)
set forth below:


 
Kaman Corporation


By:
By:
Paul M. Villani
Gregory T. Troy
SRVP Human Resources and CHRO
Dated: December 16, 2019
Dated: December 18, 2019





Note: To be signed and dated within 45 days after the Separation Date.





